DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-14 are pending and being examined.

Response to Amendment
The previous rejection of Claim(s) 1-9 and 11, under 35 U.S.C. 102(a)(1) as being anticipated by EP 2930219 A1 to Louven et al. (hereinafter Louven) is/are withdrawn in light of the Applicant’s amendments.
The previous rejection of Claim(s) 1-6, 8, 9, and 11, under 35 U.S.C. 102(a)(1) as being anticipated by DE 19924139 A1 to Hoffman et al. (hereinafter Hoffman) is/are withdrawn in light of the Applicant’s amendments.
The previous rejection of Claim 10 under 35 U.S.C. 103 as being unpatentable over Hoffman is/are withdrawn in light of the Applicant’s amendments.
The previous rejection of Claim 10 under 35 U.S.C. 103 as being unpatentable over Louven as applied to claim 1 above, and further in view of Hoffman is/are withdrawn in light of the Applicant’s amendments.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.


Claim(s) 1-9, and 11-14, is/are rejected under 35 U.S.C. 103 as being unpatentable over EP 2930219 A1 to Louven et al. (hereinafter Louven) and in further view of US 2016/0326408 A1 to Suen et al. (hereinafter Suen).

Regarding claims  1-6, 8, 9, 11 and 12, Louven teaches in the examples a primer containing triethylenediamine catalyst and solvents (MW 112 g/mol) and a polyurethane hot melt adhesive (para 103-111). Louven also teaches a method of joining two workpieces (See abstract) by treating the surface of two PVC panels with the above primers at a thickness of 6 microns (para 103), the primers are dried by removing the solvent and after the solvent is removed the polyurethane hot melt adhesive is applied upon the pre-treated PVC panels at a thickness of 60 microns (para 109). The PVC plates coated with the adhesive is then brought into contact with a PVC film and pressed, heated and cured to form a film body (para 112-113). The above polyurethane adhesive meets the claimed crosslinkable thermoplastic, the triethylenediamine meets the catalyst that promotes curing, and the adhesive layer on top of the primer meets the claimed contacting the catalyst with the surface of the adhesive step. Louven also teaches the catalyst primer is applied to only one side of one PVC plate, or to both PVC plates, (para 114-115). The above meets claims 1-6, 8, 9, and 11. Louven further teaches the field of hot melt adhesives and joining two substrates (para 1 and 30), and the hot-melt adhesive used include adhesives based on silane-grafted poly-olefins or polyurethanes (para 68), which meets the claimed thermoplastic cited in claim 12. Louven also teaches that by treating the substrate with the catalysts of hot-melt adhesives as a primer layer, the catalyst will diffuse into the adhesive layer to accelerate crosslinking (para 31-32), and improves/increases adhesive strength (para 41-42) while avoiding the disadvantages of shortened pot life or processing time (para 30).
Louven does not explicitly teach the alkoxysilyl group as the crosslinkable group.
However, Suen teaches a hot melt adhesives composition comprising a silane functional polyolefin (See abstract and para 9) used in the field of bonding materials by applying the hot melt adhesive to a first substrate and then bringing a second substrate in contact with the adhesive to bond the substrates (para 11-12), which is the same field of use of hot melt adhesives as cited above in Louven. Suen further teaches the silane functional polyolefin comprises a polyolefin backbone grafted with silane moieties (para 17), wherein the grafted silanes contain two or three alkoxy groups (para 20), which meets the claimed alkoxysilyl crosslinkable groups. Suen further teaches adhesive composition can also contain a catalyst such as zirconium or tin catalysts or tertiary amine including triethyleneamine (para 49), which are similar and compatible to the catalysts used in Louven (see para 43-46). Suen also teaches adhesives with the silane functional polyolefin improves properties such as adhesion and green strength, working life, and tack time (para 8 and 94). 
It would have been obvious to one ordinarily skilled in the art before the effective date of the claimed invention to use the silane-functional polyolefin of Suen for the silane-grafted polyolefin of Louven because Suen teaches the same field of use of silane-grafted polyolefin hot melt adhesives using similar and compatible catalysts and Suen also teaches adhesives with the silane functional polyolefin improves properties such as adhesion and green strength, working life, and tack time (para 8 and 94).

Regarding claim 7, Louven teaches the catalyst of the primer diffuses into the adhesive layer and accelerators the crosslinking (para 31-32). 
Louven is silent regarding solubility parameter properties, SP. 
However, the combination of Louven and Suen teaches a substantially identical adhesive agent and catalyst, specifically, an alkoxysilyl polyolefin and triethylenediamine. Similarly, the Applicant cites the same triethylenediamine catalyst example in para 71 of their US publication, and the same alkoxysilyl group containing polyolefin cited in their example as the adhesive in para 86-88 of their publication. Furthermore, the Applicant cites in para 75-78 of their publication that it is the SP value that allows to the catalyst to diffuse into the adhesive agent, and this is further evident that the triethylenediamine of Louven and the silane functional polyolefin of Suen have the SP values because Louven also teaches the catalyst of the primer diffuses into the adhesive layer and accelerators the crosslinking (para 31-32).
Thus, one skilled in the art would have a reasonable expectation for the silane functional polyolefin of Suen and triethylenediamine of Louven to have the claimed SP properties because the combination of Louven and Suen teaches a substantially identical adhesive agent and catalyst, specifically, the silane functional polyolefin and triethylenediamine, which the Applicant cites are examples of catalyst and adhesives in their US publication, and the Applicant cites in para 75-78 of their publication that it is the SP value that allows for the catalyst to diffuse into the adhesive agent, and this is further evident that the silane functional polyolefin of Suen and triethylenediamine of Louven have the SP values because Louven also teaches the catalyst of the primer diffuses into the adhesive layer and accelerators the crosslinking (para 31-32). See MPEP 2112.01. (Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977)).

Regarding claims 13 and 14, Louven teaches the catalyst is used in an amount 0.1-10 wt% of the primer dispersion/solution (para 50).
Louven does not explicitly teach the amount of catalyst based on the total amount of thermoplastic and catalyst.
However, Suen teaches the catalyst, when used, is advantageously used in an amount of 0.05-5 wt% of the adhesive composition (para 49), which demonstrates that the amount range is a suitable catalyst amount for crosslinking a silane functional polyolefin hot-adhesive composition.  
It would have been obvious to one ordinarily skilled in the art before the effective date of the claimed invention to use the catalyst amount range cited in Suen for the catalyst cited in Louven because Suen teaches the same field of use of silane-grafted polyolefin hot melt adhesives using similar and compatible catalysts and Suen teaches the catalyst, when used, is advantageously used in an amount of 0.05-5 wt% of the adhesive composition (para 49), which demonstrates that the amount range is a suitable catalyst amount for crosslinking a silane functional polyolefin hot-adhesive composition. (“The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination.” See MPEP 2144.07).
	
Claim(s) 1-14, is/are rejected under 35 U.S.C. 103 as being unpatentable over DE 19924139 A1 to Hoffman et al. (hereinafter Hoffman) and in further view of US 2006/0142532 A1 to Wintermantel et al. (hereinafter Wintermantel).

Regarding claims 1-6, 8, 9, and 11-14, Hoffman teaches a primer composition comprising tertiary amine catalyst and volatile solvents, and polyurethane hot melt adhesive (See abstract), and a bonding method where the primer catalyst is applied to at least one substrate, the polyurethane adhesive is applied to at least one surface of the parts to be bonded/joined, (para 13). Specifically, in the examples, the primer with 2 6-dimethylmorpholineethylether (MW 300) is applied to PVC films and dried, the polyurethane adhesive was then applied to the PVC films at a layer of 80-100 microns think, and the films were clamped together and cured (para 31), which meets claims 1-6, 8, 9, and 11. Hoffman also teaches that by applying the polyurethane catalyst as a primer/surface pretreatment composition on a substrate accelerates the adhesive (para 18) while the solvent cleans the surface to improve the bond strength (para 6)  
Hoffman does not explicitly teach the alkoxysilyl group as the crosslinkable group.
However, Wintermantel teaches a hot melt adhesives composition comprising an alkoxysilane-functional polyurethane prepolymer (See abstract and para 9) which meet the claimed alkoxysilyl functional polyurethane cited in claims 1 and 12. Wintermantel also teaches the adhesive is used in the field of bonding materials and adhesives (para 81) which is the same field of use of hot melt adhesives as cited above in Hoffman. Wintermantel further teaches the hot melt adhesives composition comprises an alkoxysilane-functional polyurethane prepolymer and a catalyst of bis-(N,N’-dimethylaminoethyl)ether (para 25), which is similar and compatible to the catalysts used in Hoffman (see para 21). Wintermantel also teaches that the adhesives with the alkoxysilane-functional polyurethane prepolymer has good storage stability (para 23) with good heat resistance and strength compared to conventional polyurethanes (para 111, and 115-116).
It would have been obvious to one ordinarily skilled in the art before the effective date of the claimed invention to use the alkoxysilane-functional polyurethane prepolymer of Wintermantel for the polyurethane of Hoffman because Wintermantel teaches the same field of use of hot melt adhesives as cited above in Hoffman and Wintermantel also teaches that the adhesives with the alkoxysilane-functional polyurethane prepolymer has good storage stability (para 23) with good heat resistance and strength compared to conventional polyurethanes (para 111, and 115-116).

Regarding claim 7, Hoffman is silent regarding solubility parameter properties, SP. 
However, the combination of Hoffman and Wintermantel teaches a substantially identical adhesive agent and catalyst, specifically, an alkoxylsilylpolyurethane and bis-(N,N’-dimethylaminoethyl)ether catalyst. Similarly, the Applicant cites the same bis-(N,N’-dimethylaminoethyl)ether as an example in para 72 of their US publication, and the same alkoxysilyl group containing polyurethane cited in para 65of their publication. Furthermore, the Applicant cites in para 75-78 of their publication that it is the SP value that allows to the catalyst to diffuse into the adhesive agent, and this is further evident because bis-(N,N’-dimethylaminoethyl)ether is a liquid at room temperature and is homogenized when mixed with the melted polyurethane as cited in Wintermantel (para 94). 
Thus, one skilled in the art would have a reasonable expectation for the alkoxysilane functional polyurethane and bis-(N,N’-dimethylaminoethyl)ether catalyst of Hoffman and Wintermantel to have the claimed solubility parameters because the combination of Hoffman and Wintermantel teaches a substantially identical adhesive agent and catalyst, specifically, an alkoxylsilylpolyurethane and bis-(N,N’-dimethylaminoethyl)ether catalyst, which the Applicant cites the same bis-(N,N’-dimethylaminoethyl)ether as an example in para 72 of their US publication, and the same alkoxysilyl group containing polyurethane cited in para 65 of their publication, and furthermore, the Applicant cites in para 75-78 of their publication that it is the SP value that allows to the catalyst to diffuse into the adhesive agent, which is further evident because bis-(N,N’-dimethylaminoethyl)ether is a liquid at room temperature and is homogenized when mixed with the melted polyurethane as cited in Wintermantel (para 94). See MPEP 2112.01. (Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977)).

Regarding claim 10, Hoffman further teaches that suitable tertiary amines that can be used as catalyst include bisdimethylaminoethyl ether, (para 21), which demonstrates that bisdimethylaminoethyl ether is known suitable catalyst for primers. (“The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination.” See MPEP 2144.07), and Wintermantel also teaches the bis-(N,N’-dimethylaminoethyl)ether has excellent storage stability with high strength (para 25).

Regarding claims 13 and 14, Hoffman teaches the catalyst is used in an amount 0.001-1.5% of the catalyst in the primer dispersion/solution (para 50).
Hoffman does not explicitly teach the amount of catalyst based on the total amount of thermoplastic and catalyst.
However, Wintermantel teaches the catalyst is used in an amount of 0.1-1.5 wt% based on the polyurethane prepolymer containing alkoxysilane end groups (para 75), which demonstrates that the amount range is a suitable catalyst amount for crosslinking a silane functional polyolefin hot-adhesive composition. Wintermantel also teaches the bis-(N,N’-dimethylaminoethyl)ether has excellent storage stability with high strength (para 25).
It would have been obvious to one ordinarily skilled in the art before the effective date of the claimed invention to use the catalyst amount range cited in Wintermantel for the catalyst cited in Hoffman because Wintermantel teaches the same field of use of hot melt adhesives as cited above in Hoffman, Wintermantel teaches the catalyst is used in an amount of 0.1-1.5 wt% based on the polyurethane prepolymer containing alkoxysilane end groups (para 75), which demonstrates that the amount range is a suitable catalyst amount for crosslinking a silane functional polyolefin hot-adhesive composition (“The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination.” See MPEP 2144.07), and Wintermantel also teaches the bis-(N,N’-dimethylaminoethyl)ether has excellent storage stability with high strength (para 25).

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Louven in view of Suen, as applied to claim 1 above, and further in view of Hoffman.
Regarding claim 10, as cited above and incorporated herein, Louven teaches claim 1. Louven further teaches the catalyst can be triethylenediamine or benzyldimethylamine.
Louven does not explicitly teach the amines cited in claim 10.
However, as cited above and incorporated herein, Hoffman teaches the same field of amine catalyst primers for lamination with polyurethane adhesives as cited above in Louven. Hoffman further teaches that suitable tertiary amines that can be used as catalyst include dimethylbenzylamine or bisdimethylaminoethyl ether, (para 21), which demonstrates that bisdimethylaminoethyl ether is known suitable catalyst for primers. (“The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination.” See MPEP 2144.07).
It would have been obvious to one ordinarily skilled in the art before the effective date of the claimed invention to use the bisdimethylaminoethyl ether of Hoffman for the catalyst o Louven because Hoffman teaches the same field of amine catalyst primers for lamination with polyurethane adhesives as cited above in Louven, and Hoffman further teaches that suitable tertiary amines that can be used as catalyst include dimethylbenzylamine or bisdimethylaminoethyl ether, (para 21), which demonstrates that bisdimethylaminoethyl ether is known suitable catalyst for primers. (“The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination.” See MPEP 2144.07).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HA S NGUYEN whose telephone number is (571)270-7395. The examiner can normally be reached Mon-Fri, Flex schedule 5-6am, 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HA S NGUYEN/Examiner, Art Unit 1766      

/RANDY P GULAKOWSKI/Supervisory Patent Examiner, Art Unit 1766